DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/14/2021.  Claim 6 has been canceled.  Claims 1-5 and 7-17 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lynn Morreale on 5/19/2021.

4.	The application has been amended as follows:
Claim 2, line 1, change “The organic” to -- The liquid or meltable solid organic --.
Claim 3, line 1, change “The organic” to -- The liquid or meltable solid organic --.
Claim 4, line 1, change “The organic” to -- The liquid or meltable solid organic --.
Claim 5, line 1, change “The organic” to -- The liquid or meltable solid organic --.
Claim 7, line 1, change “The organic” to -- The liquid or meltable solid organic --.
Claim 13, line 1, change “claim 11” to -- claim 12 --.
Claim 15, line 1, change “The organic” to -- The liquid or meltable solid organic --.
Claim 15, line 2, change “is more” to -- is one --.
Claim 17, line 1, change “liquid of” to -- liquid or --.
Allowable Subject Matter

5.	Claims 1-5 and 7-17 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Voorheis et al. (US 6,767,940).
Voorheis et al. disclose a composition comprising an elastomeric polymer, a free radical initiator such as peroxide, a nitroxide radical such as 2,2,6,6-tetramethylpiperidinyloxy, and a free radical scavenger such as 2-5-butylhydroquinone, and may include inorganic fillers, wherein the composition can be cured (claims 1, 7, 8, 15, 20 and 21, col. 7, line 54, col. 9, line 40, col. 10, line 61).  The compositions were crosslinked by compression molding or injection molding (col. 10, lines 49-50).  The composition comprises rubber, peroxide and Tempo (Examples 1-4).  Scorch retarders, FRI such as peroxides, and SFR such as TEMPO can be mixed together or separately (col. 6, line 26, col. 7, line 20, col. 8, lines 22-27).  Peroxide can include n-butyl-4,4-di(t-butylperoxy)-valerate which is a liquid and α,α’-bis(t-butylperoxy)-diisopropylbenzene which is a meltable solid and the same as the one used in the instant application (col. 7, lines 21-24) (as evidenced in Chemical Book).
	Thus, Voorheis et al.do not teach or fairly suggest the claimed liquid or meltable solid organic peroxide formulation for curing solid elastomer compositions in the presence of oxygen, said formulation consisting of a homogeneous blend of: at least one organic peroxide, at least one nitroxide-containing compound which is at least one or more of the following: 4-hydroxy TEMPO (4-OHT) and TEMPO (2,2,6,6-tetramethylpiperidine 1-oxyl), and at least one quinone-containing compound which is at .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUI H CHIN/Primary Examiner, Art Unit 1762